UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CAROLYN J. MELVIN,                      
                Plaintiff-Appellant,
                 v.
CITY OF GREENVILLE; DAVID BEST, in
his individual and official capacity;
HOWARD CONNER, in his individual
and official capacity; CECIL HARDY,
in his individual and official                    No. 01-1341
capacity; CHARLES HINMAN, in his
individual and official capacity;
JOSEPH M. SIMONOWICH, in his
individual and official capacity;
JOHN TEEL, in his individual and
official capacity; CITY OF
GREENVILLE POLICE DEPARTMENT,
                Defendants-Appellees.
                                        
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at Greenville.
               Malcolm J. Howard, District Judge.
                          (CA-96-66-4-H)

                      Submitted: August 24, 2001

                      Decided: September 10, 2001

    Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.
2                    MELVIN v. CITY   OF   GREENVILLE
                              COUNSEL

Carolyn J. Melvin, Appellant Pro Se. Laurence S. Graham, GRA-
HAM, SILVER, NUCKOLLS & BROWN, P.L.L.C, Greenville,
North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Carolyn J. Melvin appeals a district court’s order denying her
motion for reconsideration under Fed. R. Civ. P. 60. We dismiss for
lack of jurisdiction because Melvin’s notice of appeal was not timely
filed.

   Parties in a civil action have thirty days following a final order in
which to file a notice of appeal. Fed. R. App. P. 4(a). Lack of notice
of the entry by the clerk does not affect the time to appeal or relieve
or authorize the court to relieve a party for failure to appeal within the
time allowed, except as permitted under Fed. R. App. 4(a). A district
court may, for good cause or upon a showing of excusable neglect,
extend the time for filing the notice of appeal provided a motion is
made within thirty days after the expiration of the prescribed time
period. Fed. R. App. P. 4(a)(5). Rule 4(a)(6) permits a district court
to reopen the appeal period as long as the motion requesting such
relief is filed within 180 days after entry of the order or seven days
after receiving notice of the order, whichever is earlier. These time
periods are mandatory and jurisdictional. Browder v. Director, Dep’t
of Corr., 434 U.S. 257, 264 (1978). Expiration of these time limits
deprives the court of jurisdiction over the case. Hensley v. Chesa-
peake & O. Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).

 Melvin seeks to appeal an order entered on December 17, 1999. On
March 2, 2001, Melvin filed a motion for extension of time to file her
                    MELVIN v. CITY   OF   GREENVILLE                 3
notice of appeal on the ground that she had not received notice of the
entry of such order until February 2001. Although the district court
granted the motion, Melvin’s motion for permission to file a late
notice of appeal from the December 17, 1999, order was filed long
after the period in which Melvin could have sought such relief under
Rule 4(a) had expired. Therefore, the district court did not have the
authority to grant an extension of the time period for filing an appeal
of the December 17, 1999 order.

   Because Melvin’s appeal is untimely, we dismiss this appeal for
lack of jurisdiction. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                          DISMISSED